Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Jenkins on 8/26/21.

The application has been amended as follows: 



	In the last line of claim 30, following “L-37 Test”, insert “according to ASTM D-6121”

	In line 2 of claim 41, following “di-hydrocarbyl”, insert “acid”.

	In line 2 of claim 46, delete “a lubricant composition comprising”

	Cancel claims 48-49.

Statement of Reasons for Allowance
Claim 30 has been amended to require that the lubricant composition lasts at least 300 hours without failure when subjected to the FZG pitting test, and maintains an iron level at or below 320 ppm when subjected to a High Temperature L-37 test. In light of these amendments, which were suggested by the examiner in the office action mailed 5/14/21, the data supplied by applicant is sufficient to establish that the claimed compositions produce unexpected results commensurate in scope with the claims, since the scenarios contemplated in sections (i) and (ii) of the response to arguments in the office action mailed 5/14/21 are now excluded from the scope of the claim if they would not maintain the superior results. The comparative examples submitted by applicant in Table 1 of the specification reflect prior art compositions comprising one or two of the claimed phosphorus compounds in amounts sufficient to provide phosphorus contents similar to the claimed composition, and all have High Temperature L-37 and/or  allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771